Upon consideration of the petition filed by Defendant on the 12th of April 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of April 2019."
Upon consideration of the application filed by Defendant on the 12th of April 2019 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wayne County:
"Denied by order of the Court in conference, this the 15th of April 2019."
The following order has been entered on the motion filed on the 12th of April 2019 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 15th of April 2019."